Stockton, J.
At the common law, in an action of tres-
pass to personal property, the plea of “not guilty” was proper, if the plaintiff had no property in the goods, or the defendant was not guilty of the taking. So, if he did take the goods, but they did not belong to the plaintiff, the plea of tho general issue- was proper. Stephens’ Pleading, 195; 1 Chitty’s Pleading, 538.
Under the system of pleading inaugurated by our Code, there is, strictly speaking, no general issue. The defence relied upon, must be pleaded.1 If reliance is placed on the fact, that defendant did not commit the grievances complained of, a denial of the facts alleged is sufficient. If, *53however, the defence is, that the property did not belong to the plaintiff, but belonged to the defendant, the answer must set up these facts, before the defendant can be allowed to prove them on the trial.
Judgment affirmed.

 Walters v. Washington Insurance Company, 1 Iowa 404: Hutchinson v. Sangster, 4 G. Greene 340 : Bowen & King v. Hale, 4 Iowa 430 : Hagan v. Burch, 8 Ib 310.